Citation Nr: 1432574	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty.

2. The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty or that bilateral hearing loss manifested within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 
 
In addition, the record contains the Veteran's service treatment records, VA treatment records, VA examination report, and lay evidence.  In March 2012, the Board remanded the claim to obtain an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  In March 2012, a VA audiologist provided a medical opinion.  The audiologist reviewed the record, to include the September 2008 audiology examination results, and provided an opinion with adequate rationale, citing to pertinent evidence in the record.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In April 2014, the Board remanded the Veteran's claim for re-adjudication.  The record shows the VA Appeals Management Center (AMC) sent the Veteran an April 2014 Supplemental Statement of the Case that correctly identified the issue and evidence and re-adjudicated the claim.  As such, the Board finds the RO and AMC substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to loud noises working as a crew chief and gunner on a UH-1 Huey.  The Veteran reports that he wore a flying helmet while flying on the helicopter but did not wear hearing protection.  He states that since active duty, he has trained horses for a living and therefore has not had much occupational noise exposure.  At the December 2011 hearing, the Veteran reported that he first noticed a loss in hearing when he would take his helmet off during active duty.  He stated that he had not sought medical treatment until he began going to the VA Medical Center approximately five years ago.

The record reflects a diagnosis of bilateral sensorineural hearing loss during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service injury, event, or illness, the Veteran's August 1966 entrance examination reflects the following pure tone thresholds, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
25
10
LEFT
20
20
30
20
5

The Veteran's August 1968 separation examination reveals pure tone thresholds, in decibels, of the following:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

For purposes of applying the laws administered by VA, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Veteran's service personnel records indicate he served as a helicopter mechanic.  As such, the Board finds there is some evidence of in-service left ear hearing loss as well as evidence of exposure to acoustic trauma during active duty.

A September 2006 VA treatment record shows the Veteran believed he had some hearing loss, and an April 2008 VA treatment record reflects a diagnosis of a hearing deficit.  In May 2008, the Veteran complained of gradually decreased hearing in both ears associated with communication problems.  He described difficulty hearing and understanding speech in most listening situations and increased difficulty hearing with background noise and more than one person speaking.  He denied occupational and recreational noise exposure.  

In September 2008, the Veteran underwent VA examination in connection with his claim.  The Veteran complained of bilateral hearing loss for at least five years, although he was not really sure how long he had had hearing loss.  The Veteran reported exposure to artillery fire during service as well as noise exposure while performing his duties as a crew chief and gunner on a helicopter.  After audiological examination, the VA examiner diagnosed bilateral sensorineural hearing loss and stated that although the Veteran did have high frequency hearing loss, his hearing was normal at separation from service.  As such, the VA examiner found the Veteran's hearing loss was more likely a post-service occurrence.  The VA examiner also noted the Veteran was unsure of the onset of his hearing loss.

In March 2012, the VA audiologist who performed the September 2008 examination provided an addendum opinion.  After a review of the record, the examiner opined that the Veteran's current hearing loss was less likely as not a result of military noise exposure.  The examiner based the opinion, in part, on the lack of objective evidence of hearing loss during active duty.  In addition, the examiner found it significant that hearing was well within normal limits at separation from service, with no evidence of high frequency hearing loss or threshold shift.  Further, in September 2008 the Veteran had reported noticing hearing loss for at least five years but was not sure of the onset of his hearing loss.  Then, in March 2010 he did not report a date of onset for his hearing loss, and at the December 2011 hearing, the Veteran testified that his hearing loss began during service.  In this respect, however, the examiner found it probative that the Veteran's hearing was normal at separation.  The examiner cited the 2006 Institute of Medicine Report titled "Noise and Military Service - Implications for Hearing Loss and Tinnitus," which concluded that based on current knowledge, "noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years after the exposure event."  Furthermore, "the most pronounced effects of a given noise exposure on pure tone thresholds are measurable immediately following the exposure."

In this case, the only competent medical opinion is the VA audiologist's March 2012 addendum opinion, which is negative to the Veteran's claim.  First, the opinion was based on a complete audiological evaluation of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically commented on the VA treatment records, opinions, and lay evidence of record, in particular citing to the Veteran's pertinent reports of his symptoms.  Finally, the examiner applied outside medical literature to the specific facts of the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the March 2012 addendum opinion deserves highly probative value.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, as bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding the onset of his bilateral hearing loss have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In September 2008, the Veteran's initial statements indicate that he had experienced progressive bilateral hearing loss for at least five years but that he was not sure how long he had actually experienced symptoms of hearing loss.  However, as the appeal process continued, the Veteran's statements as to his symptoms changed to reflect reports of experiencing hearing loss during active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first notation of complaints concerning bilateral hearing loss is found in a VA treatment record dated September 2006, approximately 38 years following separation from service.  In addition, the Veteran testified that he had not sought treatment for bilateral hearing loss prior to seeking treatment at VA.  Here, the Board finds that if a reasonable person were having difficulty hearing, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing reflected on the separation examination, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


